Citation Nr: 1517085	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Atlanta, Georgia.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals additional records not currently associated with the Veteran's paper claims file.  The Board finds no prejudice in proceeding with this decision because the Veteran's claim is being granted.  Any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Because of a service-connected knee disability, the Veteran wears a brace that causes wear and tear to her clothing.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).  


REASONS AND BASES FOR FINDING AND CONLCUSION

The law provides for payment of an annual clothing allowance for a veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance which the VA determines tends to wear out or tear the clothing of the Veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014).

To be eligible, the following criteria must be met: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) establishes that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including, but not limited to, a wheelchair) because of a service-connected disability due to the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f); or (2) the Under Secretary for Health or a designee certifies that because of a service-connected disability, a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2014).

In this case, the Veteran does not have a service-connected disability that causes loss or loss of use of a hand or foot or a service-connected disability that requires use of a prescribed medication for a skin condition.  Instead, she contends that her knee brace causes wear and tear on her pants.  In the April 2013 Statement of the Case (SOC), the Prosthetics Representative from the Prosthetic and Sensory Aids Service concluded that her knee brace did not have exposed joints or surfaces which could cause damage to her clothing.  In her April 2013 Notice of Disagreement and May 2013 VA Form 9, the Veteran asserted that portions of her knee brace protruded and damaged her pants.  The Veteran is competent to report damage to her pants from her knee brace.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds her assertion credible.  

The Board finds that the opinion of the Prosthetics Representative and the Veteran's statements are equally probative.  Therefore, the Veteran prevails in this case.  Entitlement to an annual clothing allowance is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Entitlement to an annual clothing allowance is granted, subject to the laws and regulations governing the payment of monetary benefits.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


